EXHIBIT 10.1

 

AMENDMENT AGREEMENT

 

by and among

 

The Ashmore Funds named herein

 

as LENDERS

 

Far East Energy (Bermuda), Ltd.

 

as BORROWER

 

Far East Energy Corporation

 

as GUARANTOR

 

Dated 05 October 2015

 

 1 

 

 

THIS AMENDMENT AGREEMENT (this “Agreement”) is dated 05 October 2015 and made
among:

 

(1)Far East Energy (Bermuda), Ltd. (the "Borrower")

 

(2)Far East Energy Corporation (the "Guarantor"); and

 

(3)The Ashmore Funds named herein (the “Lenders”)

 

PREAMBLE

 

(A)A facility agreement was originally made and dated 28 November 2011 between
the Guarantor, the Borrower and Standard Chartered Bank (“SCB”) and the rights
and obligations of SCB under such under facility agreement, as amended, were
transferred to the Lenders on 29 September 2015 (the "Original Facility
Agreement").

 

(B)Pursuant to recent discussions, the Lenders, the Borrower and the Guarantor
wish to extend the repayment date set out in the Original Facility Agreement.

 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

(a)Unless a contrary indication appears, a term defined in the Original Facility
Agreement has the same meaning in this Agreement

 

(b)The principles of construction set out in the Original Facility Agreement
shall have effect as if set out in this Agreement.

 

2.AMENDMENTS

 

Effective on and from the date the conditions set out in Clause 4 below are
satisfied,

 

(a)the existing definition of “Termination Date” in the Original Facility
Agreement shall be deleted in its entirety and replaced with the following:

 

“"Termination Date" means 29 March 2016.

 

(b)clause 7.5 of the Facility Agreement shall be deleted in its entirety.

 

3.DEFERRAL OF INTEREST PAYMENT AND ADDITIONAL PAYMENT

 

Effective on and from the date the conditions set out in Clause 4 below are
satisfied, the due date for payment of the accrued interest on each Loan and the
Additional Payment (as defined in the thirteenth extension agreement dated
September 10, 2015) shall be extended to the new Termination Date mentioned in
Clause 2.

 

4.Conditions

 

It shall be a condition precedent to the effectiveness of the amendments and
deferral of interest set out in Clauses 2 and 3 above that the Lenders have
received all of the following documents in form and substance satisfactory to
the Lenders:

 

(a)a certified copy of the constitutional documents of each Obligor;

 

 2 

 

 

(b)a certified copy of a resolution of the board of directors of each Obligor:

 

(i)approving the terms of, and the transactions contemplated by, this Agreement
and resolving that it execute this Agreement;

 

(ii)authorising a specified person or persons to execute this Agreement on its
behalf;

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement; and

 

(iv)in the case of the Guarantor, resolving that it is the best interests of the
relevant guarantor to enter into the transactions contemplated by this
Agreement;

 

(c)a specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above;

 

(d)a certificate of an authorised signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Clause 4 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement; and

 

(e)an executed, original, copy of this Agreement.

 

5.CONFIRMATION

 

5.1The Guarantor hereby acknowledges that it has read this Agreement and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Agreement, its guarantee of the Borrower’s obligations
under the Finance Documents (the “Guaranteed Obligations”) shall not be impaired
or affected and such guarantee is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects.

 

5.2The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the extension of maturity of the Loans pursuant to this
Agreement and the execution of this Agreement shall not constitute a re-grant of
any existing Security granted in connection with the Facility Agreement
(“Existing Security”), (iii) the Existing Security shall remain in full force
and effect after giving effect to this Agreement, and (iv) the Existing Security
extends to the Guaranteed Obligations as amended pursuant to this Agreement.

 

6.Governing Law

 

This Agreement is, and all non-contractual obligations arising from or connected
with it are, governed by and construed in accordance with the laws of the State
of New York. The Parties to this Agreement hereby submit to the exclusive
jurisdiction of the courts of the State of New York for purpose of any dispute,
claim, action or settlement arising hereunder.

 

 3 

 

 

7.MISCELLANEOUS

 

7.1Counterparts

 

This Agreement may be entered into and executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

 

7.2Acknowledgement

 

By executing this Agreement, each party hereto acknowledges and accepts the
amendment of the Original Facility Agreement to be effected pursuant to this
Agreement.

 

 4 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed in their
respective names as of the date first above written.

 

BORROWER:

 

FAR EAST ENERGY (BERMUDA), LTD.

 

By: /s/ Michael R. McElwrath   Name: Michael R. McElwrath   Title: Chairman  

 

GUARANTOR:

 

FAR EAST ENERGY CORPORATION

 

By: /s/ Michael R. McElwrath   Name: Michael R. McElwrath   Title: CEO and
President  

 

THE ORIGINAL LENDERS

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS CORPORATE HIGH YIELD FUND LIMITED

 

By: /s/ Tom Humphries   /s/ Lucy Mahy   Tom Humphries   Lucy Mahy   Authorized
Signatory  

Authorized Signatory 

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASHMORE EMERGING MARKETS DISTRESSED DEBT FUND LIMITED

 

By: /s/ Tom Humphries   /s/ Lucy Mahy   Tom Humphries   Lucy Mahy   Authorized
Signatory  

Authorized Signatory 

 



 5 

 



 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS HIGH YIELD PLUS FUND LIMITED

 

By: /s/ Tom Humphries   /s/ Lucy Mahy   Tom Humphries   Lucy Mahy   Authorized
Signatory  

Authorized Signatory 

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE EMERGING MARKETS TRI ASSET FUND LIMITED

 

By: /s/ Tom Humphries   /s/ Lucy Mahy   Tom Humphries   Lucy Mahy   Authorized
Signatory  

Authorized Signatory 

 

Northern Trust (Guernsey) Limited as custodian and agent for and on behalf of
ASHMORE GROWING MULTI STRATEGY FUND LIMITED

 

By: /s/ Tom Humphries   /s/ Lucy Mahy   Tom Humphries   Lucy Mahy   Authorized
Signatory  

Authorized Signatory 

 

Northern Trust (Guernsey) Limited as depositary and agent for and on behalf of
ASSET HOLDER PCC LIMITED re ASHMORE EMERGING MARKETS LIQUID INVESTMENT PORTFOLIO

 

By: /s/ Tom Humphries   /s/ Lucy Mahy   Tom Humphries   Lucy Mahy   Authorized
Signatory   Authorized Signatory

 

The Northern Trust Company, London Branch as custodian and agent for and on
behalf of ASHMORE EMERGING MARKETS DEBT FUND

 

By: /s/ Trevor Amos     Trevor Amos    

Authorized Signatory 

 

 

Ashmore Investment Management Limited as agent for and on behalf of ARIA CO PTY
LTD as Trustee for ARIA ALTERNATIVE ASSETS TRUST

 

By: /s/ Garry Beaton    

Garry Beaton 

   

Authorized Signatory 

 

 

Ashmore Investment Management Limited as agent for and on behalf of BT PENSION
SCHEME TRUSTEES LIMITED AS TRUSTEE OF THE BT PENSION SCHEME

 

By: /s/ Garry Beaton    

Garry Beaton 

   

Authorized Signatory 

 

 



 6 

 



 

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, ON BEHALF OF ASHMORE EMERGING MARKETS CORPORATE
DEBT FUND

 

By: /s/ Paul Robinson     Paul Robinson     Authorized Signatory  

 

Ashmore Investment Advisors Limited as agent for and on behalf of ASHMORE FUNDS,
a Massachusetts Business Trust, on behalf of ASHMORE EMERGING MARKETS TOTAL
RETURN FUND

 

By: /s/ Paul Robinson     Paul Robinson     Authorized Signatory  



 



 7 

